                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF ILLINOIS

 ALLEN GARLAND,
                                                  Case No.: 3:20-cv-0269-JPG
              Plaintiff,
                                                  CJRA TRACK: C
       v.
                                                  JURY TRIAL: December 13, 2021
 NOVARTIS PHARMACEUTICALS
 CORPORATION,                                     JUDGE: J. Phil Gilbert

              Defendant.



                           JOINT MOTION FOR CONTINUANCE AND
                               REVISED SCHEDULING ORDER

       Pursuant to Federal Rules of Civil Procedure 6(b) and 16(b)(4), Plaintiff Allen Garland,

and Defendant Novartis Pharmaceutical Corporation (“NPC”) jointly move this Court to modify

the Amended Scheduling Order [ECF No. 30] in this case. Specifically, the parties request all

discovery and pre-trial deadlines to be extended by approximately three months to allow the parties

sufficient time to complete discovery.

       Good cause exists to modify the current Scheduling Order because, despite their best

efforts, the parties will be unable to reasonably meet the Scheduling Order’s current deadlines for

reasons that were not foreseeable at the time the scheduling order was entered. See Fed. R. Civ. P.

6(b); 16(b)(4). The inability to meet the current deadlines is not because of a lack of effort from

the parties. Since the entry of the Court’s original Scheduling Order on June 26, 2020 (ECF No.

26), the parties have been diligent in their discovery efforts. To date, these efforts have included,

among other things, the exchange of written discovery requests and responses, NPC’s production

of more than 10 million pages of NPC documents from a previous litigation to plaintiffs, exchange

of Plaintiff’s medical records, which consist of thousands of pages from numerous physicians
(with more likely forthcoming), and two Rule 30(b)(6) depositions. In addition, there are four fact

depositions of Mr. Garland’s physicians scheduled to be taken in May, and plaintiff’s counsel has

confirmed that Mr. Garland will be made available for deposition in May. The parties also have

regularly conferred to address discovery matters and achieved resolutions without need for the

Court’s involvement.

        The parties continue to complete document production and are in the process of scheduling

depositions of fact witnesses. The disruption caused by the COVID-19 pandemic, including the

resulting travel restrictions and safety precautions, has delayed the depositions of fact witnesses

and continues to cause scheduling hurdles. Although substantial progress has been made, the

discovery process has taken longer than the parties anticipated, and there is still more fact

discovery needed from both parties. This includes corporate discovery, such as additional

production of documents and depositions of NPC personnel, collecting additional medical records

from physicians, including newly discovered physicians as part of the iterative records collection

process, and taking depositions of Plaintiff and physicians. It is important to conduct as much of

this fact discovery as possible prior to finalizing the parties’ expert reports and to prepare for expert

depositions. Based on these circumstances, the parties reasonably and in good faith have

determined that they will likely require an additional three months to complete discovery, and have

otherwise adjusted the subsequent deadlines in accordance with the intervals set in the Court’s

prior Scheduling Order, and taking into account the Court’s preference that discovery be

completed 115 days before the first day of the month of the presumptive trial month.

        In addition, Plaintiff has petitioned the Judicial Panel on Multidistrict Litigation to

consolidate this action with multiple other Tasigna products liability cases pending in district

courts through the country. See In re Tasigna Product Liability, Case MDL No. 3006 (Filed Apr.
14, 2021). NPC will oppose this petition. But if granted, such a consolidation will further impact

the discovery schedules in this case.

         Accordingly, the parties jointly request the following modifications to the Amended

Scheduling Order in this case:

                                                                               Proposed
                   Event                        Current Deadline             New Deadline
 Plaintiff Expert Disclosure                       May 6, 2021               August 6, 2021
 Defendant Expert Disclosure                       July 6, 2021              October 6, 2021
 Deposition of Plaintiff Expert(s)                 June 6, 2021            September 6, 2021
 Deposition of Defendant Expert(s)                August 6, 2021           November 5, 2021
 Discovery Cut-Off                                August 6, 2021           November 5, 2021
 Dispositive/Daubert Motions                     August 23, 2021           November 23, 2021
 Trial Term                                     December 13, 2021            March 14, 2022

         WHEREFORE, the parties respectfully ask that the Court grant this joint request for a

modification of the Amended Scheduling Order in accordance with the above-stated operative

dates.
       The parties have agreed to have their electronic signature affixed.

Dated: April 30, 2021                        Respectfully submitted,

 /s/ Richard M. Elias                         /s/ Charles J. Swartwout
 Richard M. Elias                             Charles J. Swartwout # 06190665
 Todd Friedman                                BOYLE BRASHER LLC – BELLEVILLE
 ELIAS LLC                                    5000 West Main St.
 231 S. Bemiston Ave, Suite 800               Post Office Box 23560
 St. Louis, MO 631222                         Belleville, IL 62223-0560
 Telephone: (314) 391-6820                    Telephone: (618) 277-9000
 relias@eliasllc.com                          cswartwout@boylebrasher.com
 tfriedman@eliasllc.com
                                              Grant W. Hollingsworth, Esq. (admitted Pro Hac
 James G. Onder #06200444                     Vice)
 ONDERLAW LLC                                 Robert E. Johnston, Esq. (admitted Pro Hac Vice)
 110 E. Lockwood, 2nd Floor                   Andrew L. Reissaus, Esq. (admitted Pro Hac
 St. Louis, MO 63119                          Vice)
 Telephone: (314) 963-9000                    HollingsworthLLP
 onder@onderlaw.com                           1350 I Street Northwest
 wichmann@onderlaw.com                        Washington, District of Columbia 20005
                                              Telephone: (202) 898-5800
 Attorneys for Plaintiff                      ghollingsworth@hollingsworthllp.com
                                              rjohnston@hollingsworthllp.com
                                              areissaus@hollingsworthllp.com

                                              Attorneys for Defendant Novartis
                                              Pharmaceuticals Corporation
                               CERTIFICATE OF SERVICE
       I hereby certify that on April 30, 2021, the foregoing document was served upon counsel
of record via the Court’s CM/ECF system.




                                                   /s/Richard M. Elias
                                                   Richard M. Elias
